Citation Nr: 1825608	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for residuals of a right Achilles injury.  

4.  Entitlement to service connection for residuals of a left Achilles injury.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1975 to September 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied service connection for a right knee disability (listed as joint/knee problems); a left knee disability (listed as joint/knee problems); residuals of a right Achilles injury (listed as both Achilles injuries); and residuals of a left Achilles injury (listed as both Achilles injuries).  

The case was later transferred to San Diego, California Regional Office (RO).  

The Veteran withdrew his Travel Board hearing request in August 2016.  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right knee disability; a left knee disability; residuals of a right Achilles injury; and residuals of a left Achilles injury, that are all related to service.  He specifically maintains that he developed bilateral knee pain during his period of service.  The Veteran also reports that he was treated for bilateral Achilles injuries during service.  He indicates that he was the fastest runner in boot camp and that his running in combat boots caused him to have pain in the bilateral Achilles, heel, and foot areas.  The Veteran essentially asserts that he suffered from bilateral knee problems and bilateral Achilles problems during service and since service.  He also contends that his right and left knee disabilities are related to his residuals of right and left Achilles injuries.  

The Veteran is competent to report right knee problems; left knee problems; right Achilles area problems; and left Achilles area problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Marine Corps from September 1975 to September 1979.  

The Veteran's service treatment records do not show treatment for any right knee problems; left knee problems; or left Achilles injuries.  Such records do show that the Veteran was treated for right heel pain on one occasion during service.  A November 1975 treatment entry notes that the Veteran complained of right heel pain for four to five weeks.  The examiner reported that there was no edema and no crepitus.  The impression was a possible heel cord.  

Post-service private treatment records show treatment for complaints of right and left knee pain and for right and left Achilles pain.  

For example, an August 2014 statement from G. L. S., M.D., notes that he had treated the Veteran since April 2012.  Dr. S. reported that, at that time, the Veteran complained of chronic knee pain for many years.  Dr. S. indicated that the Veteran stated that the pain in his knees developed during his period of military service.  It was noted that the Veteran also complained of chronic Achilles pain from previous injuries during his period of military service.  Dr. S. reported that x-rays were consistent with osteoarthritis, and that the Veteran required cortisone injections every four months to control his pain.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a right knee disability; a left knee disability; residuals of a right Achilles injury; and for residuals of a left Achilles injury.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that in a September 2012 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), the Veteran reported that he was treated at the Balboa Naval Hospital in San Diego, California throughout 1975 for knee, joint, and Achilles problems during his period of service.  He also stated that he was treated at the Naval Branch Health Clinic at the Marine Corps Recruitment Depot in San Diego, California throughout 1975 for knee, joint and Achilles problems.  The Board observes that the Veteran's service treatment records do show that he was treated for right heel pain at the Naval Branch Health Clinic at the Marine Corps Recruitment Depot in San Diego, California in 1975.  The Board notes that the Veteran's service treatment records include a September 1975 laboratory report from the Balboa Naval Hospital in San Diego, California, but do not include any in-patient treatment report from such facility.  As such, the Board finds this matter must also be remanded to obtain any in-patient records from the Balboa Naval Hospital in San Diego, California.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Further, the Board notes that in the September 2012 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) (noted above), the Veteran also indicated that he was treated for bilateral knee and Achilles problems at Kaiser Permanente facilities in Hawaii and San Diego, respectively, from 1979 to the present.  

Additionally, in multiple VA Form 21-4142(s), Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), dated in August 2014, the Veteran reported that he was treated at the Straub Lanai Family Health Center from June 2003 to June 2004 for joint, knee, foot, and leg pain; at a Kaiser Permanente facility in San Diego, California from 2004 to the present for osteoarthritis, joint pain, knee pain, and foot pain; at a Kaiser Permanente facility in Hawaii from January 2007 to August 2008 for pain in the joints, feet, legs, and knees; at Health Net of California from January 1993 to August 2003 for joint, foot, leg, and knee pain; and by Dr. A. Siqueiros from January 1993 to July 2003 for joint, knee, Achilles, and foot pain.  The Veteran further reported that he was treated by "Blue Shield" in San Luis Obispo, California from January 1993 to August 2003 for joint, knee, foot, ankle, leg, and Achilles pain.  The Board observes there has been no attempt to obtain any of these records.  As there are possible further treatment records, including the possibility of VA treatment records, that may be pertinent to the Veteran's claims, they should also be obtained on remand.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald 815 F.3d 786 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for all medical records (including copies), to include in-patient records, pertaining to the Veteran at Balboa Naval Hospital in San Diego, California.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the appellant informed of any negative results.

2.  Obtain copies of the Veteran's treatment records from the Straub Lanai Family Health Center; Kaiser Permanente facilities in San Diego, California and in Hawaii; Health Net of California; Dr. A. Siqueiros; and from "Blue Shield" of San Luis Obispo, California, concerning his claimed disabilities, since his separation from service.  

3.  Ask the Veteran to identify all other medical providers who have treated him for right knee problems; left knee problems; residuals of a right Achilles injury; and residuals of a left Achilles injury, since August 2014.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed right knee disability; left knee disability; residuals of a right Achilles injury; and residuals of a left Achilles injury.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed right knee disability; left knee disability; residuals of a right Achilles injury; and residuals of a left Achilles injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities; left knee disabilities; residuals of a right Achilles injury; and residuals of left Achilles injury.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed right knee disabilities; left knee disabilities; residuals of a right Achilles injury; and residuals of left Achilles injury, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for a possible right heel pain during service in November 1975, as well as his reports of right knee problems; left knee problems; right Achilles problems; and left Achilles problems, during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




